779 N.W.2d 251 (2010)
Christopher Lee DUNCAN, Billy Joe Burr, Jr., Steven Connor, Antonio Taylor, Jose Davila, Jennifer O'Sullivan, Christopher Manies, and Brian Secrest, Plaintiffs-Appellees,
v.
STATE of Michigan and Governor of Michigan, Defendants-Appellants.
Docket No. 139345-7. COA Nos. 278652, 278858, 218860.
Supreme Court of Michigan.
March 18, 2010.

Order
On order of the Chief Justice, the motion by plaintiffs-appellees for extension to March 12, 2010 of the time for filing their brief on appeal is considered and it is *252 GRANTED. The motion defendants-appellants for adjournment of the oral argument of this case is considered and it is DENIED.